Title: To George Washington from James Madison, 5 March 1789
From: Madison, James
To: Washington, George



Dear Sir
Baltimore March 5th 1789

On our journey hither we have fallen in with the Bearer of the Electoral votes of Georgia. They are unanimous as to the President and are all thrown away on individuals of the State as to the Vice President. The Representatives were not chosen when the Gentleman set out, but the election was to take place in a day or two after. General Matthews, he tells us will be one, Mr Baldwin another, & the third either Osborne, or Genl Jackson. All the Candidates I understand are well affected to the Constitution. In South Carolina the Votes for Presidt were also unanimous, as the Gentleman informs us. Of the others 5 were given to Mr Rutlidge and the remaining two not to Mr Adams. The badness of the Roads & the weather prevented our getting to this place sooner than last Evening, by which means we lose two days. R.H. Lee left this on his way to New York on Monday morning. Mr White had preceded him a day or two. With the highest esteem & mo: affect, attacht I am Dr Sir Yours

Js Madison Jr

